Opinion issued February 26, 2013




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00288-CR
                              NO. 01-12-00289-CR
                            ———————————
                      JOSE ANGEL HUERTA, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee



                   On Appeal from the 185th District Court
                            Harris County, Texas
                 Trial Court Cause Nos. 1315496 and 1315497


                          MEMORANDUM OPINION

      In each of trial court cause numbers 1315496 and 1315497, appellant, Jose

Angel Huerta, pleaded guilty to the offense of aggravated sexual assault of a child,

pursuant to an agreed recommendation from the State as to punishment. In each
cause number, the trial court found appellant guilty and, in accordance with

appellant’s plea agreement with the State, sentenced appellant to confinement for

16 years, with the sentences to run concurrently. Appellant, proceeding pro se,

filed a notice of appeal in each cause.      We dismiss the appeals for want of

jurisdiction.

      In a plea-bargain case, a defendant may appeal only those matters that were

raised by written motion filed and ruled on before trial, or after getting the trial

court’s permission to appeal. TEX. R. APP. P. 25.2(a)(2). An appeal must be

dismissed if a certification showing that the defendant has the right of appeal has

not been made part of the record. TEX. R. APP. P. 25.2(d).

      The clerk’s record filed in each appeal reflects that the trial court certified

that the case below is a plea-bargain case and that appellant has no right of appeal.

See TEX. R. APP. P. 25.2(a)(2). The clerk’s record in each case supports the trial

court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App.

2005). Further, in each case, the record does not include any pretrial written

motions filed by the defense on which the trial court ruled adversely to the defense,

and appellant did not get the trial court’s permission to appeal. See TEX. R. APP. P.

25.2(a)(2); Barcenas v. State, 137 S.W.3d 865, 866 (Tex. App.—Houston [1st

Dist.] 2004, no pet.).




                                         2
      Because appellant has no right of appeal, we must dismiss the appeals. See

Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of

appeals, while having jurisdiction to ascertain whether an appellant who plea-

bargained is permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited

appeal without further action, regardless of the basis for the appeal.”).

      Accordingly, we dismiss the appeals for want of jurisdiction. All pending

motions are dismissed as moot.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3